department of the treasury int ernal revenue service washington d c date o f f i c e o f c h i e f c o u n s e l number release date gl-147398-01 cc pa cbs b01 uil memorandum for associate area_counsel sb_se greensboro from mitchel s hyman senior technician reviewer branch collection bankruptcy summonses subject notice to a single member owner of a disregarded llc this chief_counsel_advice responds to your request for advice on a collection_due_process cdp issue relating to a limited_liability_company llc in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent issue if the internal_revenue_service service makes an assessment against a disregarded llc and provides a collection_due_process cdp_notice to the disregarded llc must the service issue a separate cdp_notice to the single member owner if the service adds his name to the assessment conclusion the service should issue another cdp_notice to the single member owner even when the single member owner received actual notice and was not prejudiced by the service’s error this approach ensures that a single member owner will receive the cdp safeguards that congress enacted background an llc is a hybrid_entity created under state law which has attributes of both a partnership and a corporation see generally uniform limited_liability_company act see also n y ltd liab co law mckinney the owners of an llc are the members who generally are not liable for the debts of the llc an llc may own property in its own name and members have no interest in such property the law of most states permit organization of single member llcs ie llcs having only one member commonly known as the single member owner sec_301_7701-1 et seq commonly referred to as the check-the-box_regulations provides a framework for the federal tax classification of entities under the regulations the classification of an llc will depend on the number of members in the llc and any election filed for the llc for example an llc may be either a multi- member or single member llc if it is a multi-member llc it may elect to be treated as an association_taxable_as_a_corporation sec_301_7701-3 if no election is made sec_301_7701-3 provides as a default that the multi-member llc will be treated as a partnership alternatively if an llc is a single member llc the question is whether it is treated as an association_taxable_as_a_corporation or as a disregarded_entity a single member owner could elect to have the llc classified as an association_taxable_as_a_corporation sec_301_7701-3 if no election is made sec_301_7701-3 provides that the llc will be disregarded as an entity separate from its owner a disregarded llc’s activities are treated in the same manner as a sole_proprietorship branch or division of the owner sec_301_7701-2 because a disregarded llc is not separate from its owner the service may seek to collect the taxes arising from the llc’s business directly from the single member owner by administrative collection action including the filing of a notice_of_federal_tax_lien nftl in pursuing administrative collection action collection_due_process cdp rights under sec_6320 and sec_6330 must be accorded the single member owner taxpayer as a general_rule a single member limited_liability_company that is disregarded has no tax filing obligation as all its activities are reported by the company’s sole owner as an exception to the general_rule notice_99_6 1999_3_irb_12 permits a disregarded llc to separately calculate report and pay its employment_tax obligation with respect to its employees under its own name and ein the notice makes clear that the owner of a single member limited_liability_company that is treated as a disregarded_entity for federal tax purposes is the employer for purposes of employment_tax liability consequently the owner retains ultimate responsibility for the employment_tax obligations incurred with respect to employees of the disregarded_entity id thus as a disregarded_entity a single member limited_liability_company cannot be the employer for employment_tax purposes regardless of the fact that it files employment_tax returns where the employment_tax liability is reported by the disregarded llc pursuant to notice_99_6 the service’s current practice is to assess employment_taxes in the name and ein of the limited_liability_company consequently a limited_liability_company that is a disregarded_entity is often assessed for the employment_tax liabilities that are the ultimate responsibility of the company’s single member owner also the service makes notice_and_demand for payment on the disregarded llc for purposes of discussion in this memorandum we shall assume the following as a model situation the service has made an assessment against a disregarded llc and has made notice_and_demand for payment on the llc looking to collect the tax_liability the service has provided cdp notices under both sec_6320 and sec_6330 to the disregarded llc subsequently the service adds the single member owner’s name to the assessment made against the disregarded llc law and analysis sec_6201 authorizes the service to assess the taxpayer’s liability the service’s positions regarding assessments against disregarded llcs is as follows assessments and notices and demand under the name and or taxpayer_identification_number of a disregarded llc are valid against the single member owner this is consistent with the notion that notices containing technical defects are valid where the taxpayer has not been prejudiced or misled by the error and is afforded a meaningful opportunity to litigate his claims 881_f2d_340 6th cir citing 719_f2d_1507 10th cir and 386_fsupp_499 n d tex aff’d without published opinion 514_f2d_1070 5th cir in substance a disregarded llc is a trade_name by which the company’s sole owner conducts business see marvel given the close relationship between a single member limited_liability_company and its sole owner any reference in an assessment to a disregarded llc and notice to the llc is tantamount to an assessment and notice to the single member owner accordingly notice_and_demand for payment made on the disregarded llc serves as notice_and_demand for payment under sec_6303 on the single member owner who actually received the notice and was not prejudiced by the service’s error analogous support for this can be drawn from cases holding that notice_and_demand erroneously made on a business or nonexistent partnership was a valid when the taxpayer received actual notice and was not prejudiced by the error for exampie in marvel the taxpayers contended that because the notices were in the name of marvel photo and not in the name of fred and angela marvel the notice_and_demand for payment did not comply with sec_6303 the court rejected the taxpayers’ argument reasoning that a lthough the notices were addressed to taxpayers’ business rather than to the individual taxpayers it is undisputed that taxpayers doing business as marvel photo actually received the notices and that the notices listed the correct taxpayer_identification_number marvel f 2d pincite accord 116_fsupp2d_1007 s d ind holding that service made a valid notice_and_demand on marvin barmes a sole_proprietor who actually received the notice even though the notice was mistakenly sent to the barmes partnership given the disregarded status of the llc for all federal tax purposes and its close relationship to its single member owner the owner who actually receives the notice_and_demand addressed to the disregarded llc and is not prejudiced by the service’s mistake cannot seriously object to the validity of the notice where an assessment and notice_and_demand is made with respect to the disregarded llc the service’s practice is to add the single member owner’s name to the assessment to facilitate collection against the owner the question arises whether this procedure requires the service to send a new cdp_notice to the single member owner sec_6303 provides that notice shall be left at the dwelling or usual place of business of such person liable for the unpaid tax or shall be sent by mail to such person’s last_known_address there is no clear answer to this question on the one hand it could be argued that there is no need to send a new cdp_notice to the single member owner who actually received a cdp_notice addressed to the disregarded llc and was not prejudiced by the service’s mistake essentially the service would apply the standard for determining the validity of a notice under sec_6303 to cdp notices under sec_6303 the service is not required to identify the taxpayer correctly when the taxpayer should recognize that the notice applies to his tax_liability see marvel f 2d pincite barmes 116_fsupp2d_1014 there is nothing in sec_6320 or sec_6330 indicating that congress intended to impose a more exacting standard for providing a cdp_notice than the notice standard under sec_6303 on the other hand it could also be argued that the standard for providing notice under sec_6303 does not apply to cdp notices because cdp notices serve a different purpose specifically a cdp_notice alerts a taxpayer that a limited period exists for filing a request for a cdp hearing sec_6320 and sec_6330 there is no similar right to a hearing under sec_6303 moreover recognizing that a taxpayer has a limited time in which to request a cdp hearing congress could have intended that cdp notices correctly identify the taxpayer so that there would not be any confusion or delay a cdp_notice addressed to a disregarded llc may cause confusion and mislead a single member owner because the single member owner may believe that the service intends to take collection action against the assets of the disregarded llc the single member owner may not grasp the abstract tax concept that the llc is disregarded for federal tax purposes and that the service is actually seeking to collect the tax_liability from the assets of the single member owner finally requiring that a cdp_notice correctly identify the taxpayer comports with the overall legislative intent underlying the cdp hearings which was to provide greater safeguards to a taxpayer during the service’s collection process requiring the service to issue a cdp_notice correctly identifying the taxpayer provides greater protection to taxpayers in conclusion we believe the service should send a new cdp_notice addressed to the single member owner even when the single member owner actually received a cdp_notice addressed to the disregarded llc and was not prejudiced by the service’s mistake this cautious approach will ensure that a single member owner’s cdp rights will be protected if we can be of any further assistance please call
